Per Curiam.

This was a suit upon two promissory notes, brought by the appellees, who were the assignees of the notes, against the maker. The notes were payable at the Cambridge City bank. The defendant, in his answer, sets up failure of consideration, and therein, alleges the grounds upon which such failure is based. Demurrer to the answer sustained, and judgment for the plaintiff.
G. W. Julian, for the appellant.
-Burchenal, for the appellees.
The defendant appealed to this Court, and assigns for error the action of the Circuit Court in sustaining the demurrer; but to this ruling he took no exception, and we have often decided that that to which no exception is taken in the Court below, cannot be assigned for error in the Supreme Court (1).
The judgment is affirmed with 7 per cent, damages and costs.

 See Mullinix v The State, ante, 5, and note.